Exhibit 10.1

 

LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of September 29, 2017 (this
“Agreement”), by and among the financial institutions party hereto (each an
“Additional Lender” and collectively the “Additional Lenders”), the Borrowers,
the other Obligors and the Agent (as defined below).

 

R E C I T A L S :

 

WHEREAS, the Borrowers, the other Obligors and the Agent are parties to that
certain Second Amended and Restated Credit Agreement, dated as of March 31, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among United Rentals, Inc., a
Delaware corporation (“Holdings”), United Rentals (North America), Inc., a
Delaware corporation (the “Company”), the U.S. Subsidiary Borrowers named
therein (together with the Company, the “U.S. Borrowers”), United Rentals of
Canada, Inc., a corporation amalgamated under the laws of the Province of
Ontario (the “Canadian Borrower”), United Rentals Financing Limited Partnership,
a Delaware partnership (the “Specified Loan Borrower”), the other Guarantors
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as the Agent; capitalized terms used herein have the meanings assigned to
such terms in the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may request Incremental Revolving Commitments by entering into one or
more Lender Joinder Agreements with the Additional Lenders (as defined in the
Credit Agreement) providing such Incremental Revolving Commitments.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Additional Lender hereby agrees to provide its respective Incremental
Revolving Commitment for the U.S. Credit Facilities in such amount as set forth
on Schedule A annexed hereto corresponding to such Additional Lender, on the
terms and subject to the conditions set forth below and in the Credit Agreement.

 

Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, any
other Loan Document or any other instrument or document furnished hereto or
thereto; (iii) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents or any other document furnished hereto or thereto as are
delegated to the Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of any applicable Acceptable Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

are required to be performed by it as a Lender; (v) represents and warrants that
(w) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become an Additional Lender under the Credit
Agreement in connection with the Incremental Revolving Commitments, (x) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement, and (y) if it is a
U.S. Lender, (A) it is a United States person for purposes of the Code or
(B) attached hereto is any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by it; and
(vi) agrees that if it is a U.S. Lender, it will at all material times
(x) continue to be a United States person for purposes of the Code or
(y) continue to comply will the ongoing requirements of Section 5.1(f) to the
Credit Agreement.

 

Each Additional Lender hereby agrees to provide its Incremental Revolving
Commitment on the following terms and conditions:

 

1.                                      Incremental Facility Closing Date. The
date of effectiveness of the Incremental Revolving Commitments shall be
September 29, 2017 (the “Incremental Facility Closing Date”).

 

2.                                      Additional Lenders. Each Additional
Lender acknowledges and agrees that upon its execution of this Agreement such
Additional Lender (if not already a Lender) shall become a “Lender” and a “U.S.
Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof (including,
without limitation, pursuant to the second paragraph of Section 13.1 of the
Credit Agreement), and shall perform all the obligations of and shall have all
rights of a Lender and a U.S. Lender thereunder.

 

3.                                      Credit Agreement Governs. Except as set
forth in this Agreement, the Incremental Facility Increase effectuated hereunder
shall otherwise be subject to the provisions of the Credit Agreement and the
other Loan Documents.

 

4.                                      Notice. For purposes of the Credit
Agreement, the notice address of each Additional Lender shall be as set forth
below its signature below.

 

5.                                      Recordation of the Incremental Revolving
Commitments. Upon execution and delivery hereof, the Agent will record the
Incremental Revolving Commitments made under the Incremental Facility
effectuated hereby by the Additional Lenders in the Register pursuant to the
terms of the Credit Agreement.

 

6.                                      Reference to and Effect on the Credit
Agreement; Confirmation of Obligors.  On and after the Incremental Facility
Closing Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the

 

2

--------------------------------------------------------------------------------


 

Credit Agreement, after giving effect to this Agreement.  Each Loan Document,
after giving effect to this Agreement, is and shall continue to be in full force
and effect and is hereby in all respects ratified and confirmed.  Without
limiting the generality of the foregoing, (i) the U.S. Security Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Obligors under the Loan Documents (including,
without limitation, those Obligations at any time incurred under the Incremental
Revolving Commitments) to the extent provided therein, (ii) the Canadian
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Canadian Obligations of the Canadian
Obligors under the Loan Documents to the extent provided therein and (iii) the
Guarantee Agreements shall continue to guarantee timely payment of the relevant
Obligations (including, if applicable, those Obligations at any time incurred
under the Incremental Revolving Commitments) to the extent provided therein.

 

7.                                      Amendment, Modification and Waiver. This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

8.                                      GOVERNING LAW. THIS AGREEMENT SHALL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

9.                                      Severability. The illegality or
unenforceability of any provision of this Agreement shall not in any way affect
or impair the legality or enforceability of the remaining provisions of this
Agreement.

 

10.                               Counterparts. This Agreement may be executed
in any number of counterparts, and by the Agent, each Additional Lender, the
Borrowers and the other Obligors in separate counterparts, each of which shall
be an original, but all of which shall together constitute one and the same
agreement; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are physically
attached to the same document.  This Agreement may be executed by facsimile or
other electronic communication and the effectiveness of this Agreement and
signatures thereon shall have the same force and effect as manually signed
originals and shall be binding on all parties thereto.

 

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first written above.

 

 

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS OF CANADA, INC.

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: 

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS FINANCING LIMITED PARTNERSHIP

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS, INC.

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

Signature Page to Lender Joinder Agreement

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS (DELAWARE), INC.

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: 

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS REALTY, LLC

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 2), ULC

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

Signature Page to Lender Joinder Agreement

 

--------------------------------------------------------------------------------


 

 

UR CANADIAN FINANCING PARTNERSHIP

 

 

 

By:

UNITED RENTALS FINANCING LIMITED PARTNERSHIP, its Managing Partner

 

 

 

 

 

By:  

/s/ Irene Moshouris

 

 

 

Name:

Irene Moshouris

 

 

 

Title:

Vice President and Treasurer

 

Signature Page to Lender Joinder Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

Name:

Cynthia G. Stannard

 

 

Title:

Sr. Vice President

 

Signature Page to Lender Joinder Agreement

 

--------------------------------------------------------------------------------


 

 

Each Lender identified on Schedule A hereto as an Additional Lender

 

 

 

By:

/s/ Authorized Signatory

 

 

Name:

Authorized Signatory

 

 

Title:

Authorized Signatory

 

Signature Page to Lender Joinder Agreement

 

--------------------------------------------------------------------------------


 

Schedule A to Lender Joinder Agreement

 

Additional Lender

 

Incremental

Revolving

Commitment

 

U.S. Revolving Credit

Commitment after giving

effect to Incremental

Revolving Commitment

 

BANK OF AMERICA, N.A.

 

$

150,260,870

 

$

608,344,790

 

WELLS FARGO CAPITAL FINANCE, LLC

 

$

50,000,000

 

$

508,083,920

 

CITIBANK, N.A.

 

$

35,000,000

 

$

194,000,000

 

MORGAN STANLEY BANK, N.A.

 

$

35,000,000

 

$

190,000,000

 

THE BANK OF NOVA SCOTIA

 

$

25,000,000

 

$

138,000,000

 

MUFG UNION BANK, N.A.

 

$

25,000,000

 

$

139,000,000

 

BARCLAYS BANK PLC

 

$

25,000,000

 

$

139,000,000

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

$

25,000,000

 

$

139,000,000

 

JPMORGAN CHASE BANK, N.A.

 

$

25,000,000

 

$

139,000,000

 

SUNTRUST BANK

 

$

20,000,000

 

$

109,064,000

 

BANK OF MONTREAL - CHICAGO BRANCH

 

$

15,000,000

 

$

80,768,160

 

PNC BANK, NATIONAL ASSOCIATION

 

$

10,000,000

 

$

58,000,000

 

TD BANK, N.A.

 

$

15,000,000

 

$

90,000,000

 

NYCB SPECIALTY FINANCE COMPANY, LLC

 

$

14,000,000

 

$

84,000,000

 

REGIONS BANK

 

$

14,000,000

 

$

84,000,000

 

ROYAL BANK OF CANADA

 

$

11,739,130

 

$

65,739,130

 

ROCKLAND TRUST COMPANY

 

$

5,000,000

 

$

30,000,000

 

 

Schedule A-1

--------------------------------------------------------------------------------